EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In applicant’s Remarks filed on 9/27/2021, claims 4, 17, and 18 were cancelled; claims1, 1, 5, 13, 14, 15 were amended; no claims were added. As a result, claims 1-3, 5-16, 19-20 are pending, of which claims 1, 13, and 14 are in independent form.
Amendment to Abstract obviates previous objection to Abstract.
Allowable Subject Matter
Claims 1-3, 5-16, 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-3, 5-16, 19-20:
As to claims 1, 13, and 14, applicant’s argument on Pages 10-13 of Remarks filed on 9/27/2021 is persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497